Citation Nr: 0634295	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  98-07 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate.

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of a ganglion cyst removal of the 
right wrist.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right ankle disability, with 
lateral synovial impingement, a lateral talar dome 
osteochondral lesion, and surgical scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1975 to June 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The February 1997 rating decision denied 
entitlement to service connection for an enlarged prostate.  
The February 1997 rating decision granted service connection 
for a right ankle disability and residuals of a right wrist 
ganglion cyst removal.  The veteran appealed the initial 
noncompensable ratings that were assigned for those 
disabilities.  

In a June 2000 rating decision, issued during the pendency of 
this appeal, the RO increased the initial noncompensable 
rating to 10 percent for the service-connected right ankle 
disability, effective from July 1, 1996, the effective date 
of service connection.  As the award is not a complete grant 
of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

Other appealed issues which arose out of the February 1997 
rating decision were adjudicated by Board decisions of March 
2004 and May 2005.  

The claims adjudicated herein were remanded to the RO by the 
Board in March 2004 and May 2005 for additional development 
and adjudicative action.  

In a December 2004 rating decision, the RO established a 
separate noncompensable rating for the residual scar 
associated with the service-connected ganglion cyst of the 
right wrist.  




FINDINGS OF FACT

1.  The veteran has a current diagnosis of benign prostatic 
hypertrophy which, as likely as not, had it onset during 
service.

2.  Since service, the veteran's service-connected right 
wrist disability, status post removal of a ganglion cyst has 
been productive of pain in the right wrist with a resultant 
superficial, non-painful scar of less than six square inches; 
dorsiflexion of the right wrist has never been limited to 
less than 15 degrees, palmar flexion has never been limited 
to in line with the forearm, and ankylosis has never been 
demonstrated.  

3.  The veteran's service-connected right ankle disability 
has, since service, been manifested by pain, stiffness and 
swelling with limitation of motion that more nearly 
approximates that of a marked degree; neither arthritis nor 
ankylosis of the right ankle have ever been demonstrated.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, benign 
prostatic hypertrophy was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected right wrist disability, 
status post removal of a ganglion cyst, with scar, have not 
been met at any time during the appeal period.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.27, 4.40-4.46, Diagnostic Codes 7805, 7819 (2002) and 
5215, 7805, 7819 (2006).

3.  The criteria for the assignment of an initial rating of 
20 percent, but not higher, for the service-connected right 
ankle disability have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 
4.40-4.46, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done, particularly because 
the current duty-to-assist provisions were not in effect at 
the time of the original February 1997 rating decision.  
However, as discussed below, the RO subsequently cured any 
procedural defect during the course of this appeal, and the 
Board finds that the duty-to-assist notification provided to 
the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In May 2002, May 2004 and June 2005 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2005 supplemental statement of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore find that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the January 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being granted, as well as the claim for 
a higher initial rating for the service-connected right ankle 
disability, any duties to assist and/or notify the veteran 
with regard to initial disability rating and/or effective 
date may be addressed by the AOJ prior to the assignment of 
such.  Regarding the claim for a right wrist increased 
rating, as this claim is being denied, there will be no 
change to the initial rating and there will be no new 
effective date assigned, and thus, there can be no 
possibility of any prejudice to the veteran.

II.  Service Connection

The veteran seeks service connection for benign prostatic 
hypertrophy (BPH), asserting that the condition began during 
active military service.   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A careful review of the service medical records reveals that 
the veteran had intermittent complaints of urinary frequency 
and nocturia during service.  A May 1989 notation reveals an 
assessment of prostatitis, and a June 1990 notation reveals a 
positive history of prostatitis, treated with "TCN."  
Rectal examination was within normal limits.  The service 
medical records also note that in June 1990, October and 
November 1993, that the veteran underwent rectal examinations 
and benign prostatic hypertrophy was to be ruled out.  In 
November 1993, the veteran was treated for frequent nocturia, 
three to four times per night.  The veteran also reported day 
frequency of 10-15 times per day as well.  Generally the 
veteran had no trouble getting started and his stream was 
good.  Prostate specific antigen test (PSA) was 0.63.  Rectal 
benign prostatic hypertrophy (BPH) was noted.  In January 
1996, the veteran's PSA was within normal limits.  A February 
1996 urology consultation request notes the veteran's 
complaints of nocturia three to four times per night of 
several years duration.  The provisional diagnosis was 
probable benign prostatic hypertrophy.  In March 1996, the 
veteran complained of intermittent nocturia and frequency.  
Examination of the prostate was smooth in form and 
symmetrical.  The veteran's April 1996 separation examination 
report indicates that the veteran's prostate was slightly 
enlarged on examination.  Nocturia was also noted.  On the 
veteran's January 1996 separation Report of Medical History, 
the physician who signed the report noted the veteran's 
frequent and painful urination, with nocturia 2 to 3 times 
per night, for the past 5 or 6 years.  It was also noted that 
the veteran was prescribed minipress for benign prostatic 
hypertrophy.

Thus, the service records show a consistent history of 
treatment and complaints of urinary frequency and nocturia, 
with diagnoses that include BPH.  Additionally, there is no 
indication that the BPH pre-existed service.  

Post service medical records indicate that the veteran has a 
current diagnosis of BPH.  A review of the VA general medical 
examination from October 2004 reveals a history of symptoms 
of lower urinary tract symptoms in the Navy.  The veteran 
reported a slightly slow urine flow, nocturia times 3, but no 
blood in the urine.  The veteran was not presently using 
medication for urinary symptoms.  The assessment was normal 
prostate with luts, more likely than not, service-related.  

At VA examination in October 2005, the veteran again reported 
in-service nocturia and decreased force of stream.  The 
veteran reported that he began using doxasocin with marked 
improvement.  The impression was mild BPH nicely controlled 
with medication.  The examiner could not appreciate how BPH, 
which was very common in men, could be service-connected 
because there was nothing in the veteran's history to suggest 
that the BPH was "caused" by being in the service.  An 
addendum to that examination indicated that the veteran's BPH 
symptoms (called luts) started while he was still in military 
service.  

In sum, the medical evidence in this case demonstrates that 
the veteran likely did not have BPH prior to entering service 
in 1975.  Toward the end of his lengthy period of active 
service, in the early 1990's, the veteran began to complain 
of nocturia 3 to 4 times per night.  He was treated for the 
condition in 1990, 1993 and 1996, and he was diagnosed with 
prostatitis and BPH prior to discharge from service.  The 
condition was also noted on his discharge examination.  Post-
service VA examination reports note a current diagnosis of 
BPH and a VA examiner who reviewed the claims file indicated 
that the veteran's symptoms of BPH with luts began during 
service.  

Additionally, the VA examiner in October 2004 attributed the 
veteran's lower urinary tract symptoms of nocturia and 
decrease in force of stream to the veteran's prostate, and 
indicated that they were more likely than not, service-
related.  

Although the examiner in October 2005 first opined that the 
veteran's BPH was not caused by service, he initially failed 
to address the fact that the veteran's BPH likely had its 
onset during service, regardless of the cause.  In an 
addendum to that examination, the examiner did indicate that 
the BPH symptoms began during service, and there is no 
opinion to the contrary.  Moreover, the record is clear that 
the veteran has a current diagnosis of BPH, albeit mild, and 
nicely controlled with medication.  

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's current BPH, as likely as not, began 
during service.  As such, service connection is warranted for 
BPH.  

III.  Increased Ratings

The veteran seeks an initial compensable rating for the 
service-connected right wrist disability, status post removal 
of a ganglion cyst, with scar and seeks an initial rating in 
excess of 10 percent for the service-connected right ankle 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Right Wrist

Service connection for right wrist ganglion cyst was granted 
pursuant to a February 1997 rating decision.  An initial 
noncompensable rating was assigned, based on non-compensable 
limitation of motion of the right wrist.  

At VA examination in August 1998, the veteran reported pain, 
swelling and stiffness, with decreased grip strength 
associated with the right wrist, along with swelling, 
instability, fatigue, and lack of endurance, worse with over 
use.  

Examination of the right wrist was negative for edema or 
ulceration, tenderness, warmth, or erythema.  The veteran was 
right-handed.  The right wrist showed no erythema, no heat, 
no swelling, no effusion, no drainage, and no abnormal 
movement.  There was no instability or weakness noted.  The 
diagnosis was right wrist ganglion cyst; however, the 
examiner specifically concluded that he did not appreciate 
evidence of an active ganglion cyst at that time.  

Private records reveal that the veteran underwent a surgical 
excision of the ganglion cyst of the right wrist in September 
2000.  

At VA examination in October 2004, a .5 cm well-healed scar 
over the dorsum of the right wrist was noted, with good range 
of motion of the right wrist, and no residual nodule noted.  
The diagnosis was residual scar on the wrist from ganglion 
removal, which was stable with no recurrences.  

At an October 2005 VA examination, the veteran noted that he 
had not had a recurrence of the cyst since it was surgically 
removed in 1999; however, he did note a small lump in the 
area where the previous scar for the surgical procedure was 
performed.  He complained of occasional pain.  The discomfort 
was only occasional and he was unrestricted in his 
occupational and recreational activities.  The veteran could 
identify no limitation of function, although he did report a 
popping sensation was sometimes painful.  The veteran 
reported some limitation of motion and some power loss in the 
wrist.  Sensation in the area about the wrist and distal to 
the scar was normal.  On examination, a small 3 cm scar in a 
transverse fashion was noted.  It was well-healed and there 
was no evidence of a keloid.  There was a small nubbin of 
scar tissue in the underlying tissues consistent with a 
healing ridge from the previous surgical procedure.  
Distally, the skin was intact.  There was no evidence of 
swelling, accumulation of additional fluid, or discoloration 
of the skin.  Sensation distal to the scar was normal to 
palpation.  There was no obvious atrophy of musculature in 
the palm or intrinsics.  The veteran had full opening and 
closing of the hand.  On rang of motion examination, the 
veteran demonstrated almost 90 degrees of dorsiflexion of the 
wrist and that was equal to comparison of the opposite hand.  
Volar flexion was to 80 degrees on both sides.  Ulnar 
deviation was approximately 40 degrees on each side and 
radial deviation was 10 degrees on each side.  With the arms 
at the side, elbows flexed 90 degrees and the veteran had 
supination to full 180-degree position and full pronation to 
the 0 position symmetric on both sides.  There was no 
swelling of the wrist, no synovitis was appreciated, and 
there was no tenderness in the area of the carpus.  X-rays of 
the right wrist were normal.  The diagnosis was previous 
right wrist and ganglion status post successful surgical 
removal without evidence of recurrence.  The examiner 
indicated that the right wrist condition had not changed from 
previous establishment and it was unlikely that there would 
be future deterioration in function or deterioration of the 
condition.

The veteran's service-connected residuals of a ganglion cyst 
removal from the right wrist is rated pursuant to 38 C.F.R. 
§ 4.71a, § 4.118, Diagnostic Code 5215-7819.  

At the outset, the Board notes that a separate grant of 
service connection has already been established for residuals 
of a well-healed scar, status post surgical removal of 
ganglion cyst, right wrist, under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  To the Board's knowledge, the 
veteran has not disagreed with the assignment of the 
noncompensable rating for the service-connected scar, and 
therefore, there is no need to address the veteran's service-
connected scar as a residual of the right wrist ganglion 
cysts removal.  However, the Board points out that the 
veteran's residuals of a right wrist ganglion cyst is rated 
under Diagnostic Code 5215-7819.  Diagnostic Code 7819 
pertains to benign skin neoplasms, which the regulations 
direct to rate as disfigurement of the head, face, or neck, 
as scars, or based on impairment of function.  In light of 
the separate rating assigned for the scar associated with the 
surgical removal of the right wrist ganglion cyst, the Board 
will evaluate the veteran's service-connected residuals of a 
right wrist ganglion cyst based on limitation or impairment 
of function of the wrist, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Under Diagnostic Code 5215, limitation of motion of the 
wrist, warrants a maximum 10 percent rating for the major or 
minor wrist with criteria of palmar flexion limited in line 
with the forearm or dorsiflexion of less than 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  Under 38 C.F.R. 
§ 4.31 (2006), it is provided that where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40 (2006).

In this case, the veteran's limitation of motion of the wrist 
is noncompensable.  The medical evidence, as noted above, the 
veteran demonstrated little, if any, limitation of motion of 
the right wrist on VA examinations; certainly, the evidence 
does not reflect that the veteran has limitation of 
dorsiflexion to less than 15 degrees or palmer flexion 
limited in line with the forearm.  Thus, a compensable rating 
under Diagnostic Code 5215 is not applicable in this case.  
Likewise, a rating under Diagnostic Code 5214 is also not for 
application because the evidence does not show ankylosis of 
the wrist.  Finally, a compensable rating based on arthritis 
is also not for application because there is no objective 
evidence of arthritis of the right wrist.  

The veteran complained of occasional pain, of which the Board 
recognizes, as well as the veteran's complaints of decreased 
grip strength; however, even with consideration of the pain 
and decreased grip strength, the objective findings do not 
support the assignment of the a compensable rating under any 
diagnostic code pertaining to the wrist, at any time during 
the appeal period.  Additionally, the VA examiner noted that 
the veteran's discomfort was only occasional and he was 
unrestricted in his occupational and recreational activities.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial compensable rating for the service-
connected residuals of a ganglion cyst removal from the right 
wrist.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2006).  

Right Ankle

The veteran injured his right ankle during service, and he 
underwent arthroscopic ankle surgery in April 1994 for 
lateral synovial impingement syndrome.  The findings included 
medial and lateral talar dome osteochondral lesions.  In 
March 1995, the veteran underwent lateral ligament repairs.  
Service connection for the residuals of a right ankle injury 
was established pursuant to a February 1997 rating decision.  
Initially, a non-compensable rating was assigned based on the 
findings in the veteran's service medical records; however, 
the initial rating was subsequently increased to 10 percent, 
effective from July 1, 1996, the effective date of service 
connection.  

At VA examination in August 1998, the veteran reported 
constant pain, swelling, and instability associated with the 
right ankle.  The veteran reported that the right ankle 
bothered him daily, and that the swelling and pain bothered 
him daily.  

On examination, the veteran's gait was normal and he required 
no assistive devices for ambulation.  The feet showed no sign 
of abnormal weight bearing.  The veteran did not have limited 
function with standing or walking.  Examination of the feet 
revealed no signs of painful motion, instability, weakness or 
tenderness.  The veteran had normal posture.  There was no 
hallux valgus and no flat feet.  Weight-bearing of the 
Achilles tendon was good.  The veteran did not require shoe 
inserts.  The right ankle showed some mild fullness about the 
right lateral malleolar area.  There was a well-healed 
approximately 7 cm scar across the lateral malleolar area.  
There was some mild tenderness with dorsiflexion of the right 
ankle.  Plantar flexion was slightly decreased to about 10 
degrees.  There was no erythema, no heat, no effusion, and no 
drainage.  There was no instability or weakness.  There was 
no sign of atrophy.  No abnormality was shown on x-ray of the 
right ankle.  The diagnosis was right ankle condition status 
post surgery.  The examiner concluded that the right ankle 
disability would not affect the veteran's usual occupation or 
his activities of daily living.  

VA examination in October 2004 noted a 3-inch, well healed, 
right ankle scar behind the right lateral malleolus.  There 
was no tenderness.  Range of motion of the right ankle was 
dorsiflexion to 5 degrees, plantar flexion to 40 degrees, 
compared to 15 degrees of dorsiflexion and 40 degrees of 
plantar flexion on the left.  The assessment was right ankle 
repair of tendon behind right lateral malleolus in 1992-1993, 
with occasional pain.  

At VA examination in November 2005, the examiner noted that 
the veteran had longstanding and repeated episodes of ankle 
sprains associated with various sports and duty-related 
activities which were documented in the claims file.  The 
examiner also noted the 1994 arthroscopic procedure as well 
as the open repair of damaged ligaments in 1995.  The veteran 
reported soreness in the ankle.  On examination of the right 
ankle, the veteran had a lateral scar over the posterior to 
mid portion of the lateral malleolus extending down to below 
the tip of the malleolus and coming anterior in a slight J-
shaped fashion approximately 3 inches.  It was well-healed, 
although slightly broad.  There was no keloid formation.  
There was no fluid present.  The veteran had normal sensation 
distal to the area.  The overall medial lateral diameter of 
the ankle area at the malleolus was slightly larger form the 
opposite side.  There was no fluid in the ankle joint.  The 
veteran had no anterior drawer or talar tilt.  There was some 
tenderness over the area of the scar distally, but it was 
minimal.  Range of motion of the right ankle demonstrated 10 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
There was no temperature differential in the skin distally.  
There was hair growth on the toes.  Palpation of the pulses 
showed a presence of dorsalis pedis and posterior tibial 
pulses.  Subtalar motion showed 10 degrees side-to-side 
motion.  X-rays of the right ankle revealed a small spur on 
the dorsal neck of the talus at the capsule attachment site.  
There was preservation of the cartilage mantle symmetrically.  
There was no evidence of osteoarthritis.  The diagnosis was 
instability of the right ankle with prior documentation of 
osteochondral damage to the ankle joint status post 
satisfactory and stable reconstruction of lateral ankle 
ligament structures; clinically stable.  The examiner 
concluded that there had been no interval change in range of 
motion function of the ankle status post surgical procedures 
and reconstruction since previous examination.  Although 
future deterioration was possible, there was no documented 
evidence of deterioration at that time and the ankle had been 
rendered stable by the surgical procedure.  

The veteran's service-connected right ankle fracture is rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5024-5271 for limitation of motion of the 
ankle.  

Diagnostic Code 5024 governs ratings for tenosynovitis, and 
the regulations state to rate based on limitation of motion 
of the affected part, as arthritis, degenerative.  

Degenerative arthritis is rated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating.  A 20 percent rating, the 
maximum rating under Diagnostic Code 5271, is assigned for 
marked limitation of the ankle.  

According to 38 C.F.R. § 4.71a, Plate II, normal dorsiflexion 
of the ankle is from 0 to 20 degrees, and normal plantar 
flexion of the ankle is from 0-45 degrees.  In this case, the 
veteran's dorsiflexion was limited to 5 degrees in October 
2004 and to 10 degrees in November 2005.  That averages to 
less than half of the normal range of motion of the ankle.  
See 38 C.F.R. § 4.71a, Plate II (2006).  Furthermore, the 
veteran's plantar flexion of the right ankle was limited to 
20 degrees in November 2005, less than half the normal 
plantar flexion according to the aforementioned Plate II.  
Although the various post-surgical examinations do not 
consistently show limitation of dorsiflexion to 5 degrees or 
limitation of plantar flexion to 20 degrees, the overall 
disability picture, with consideration of the veteran's 
complaints of additional pain, weakness and fatigue on 
repeated motion or overuse, more nearly approximates that of 
marked limitation of motion of the right ankle.  Thus, the 
Board finds that the criteria are approximated for the 
assignment of an initial 20 percent rating for the service-
connected right ankle disability.  This is the maximum rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  

In this regard, however, a rating in excess of 20 percent is 
not for application in this case under the other diagnostic 
codes pertaining to the ankle, or under any diagnostic code 
pertained to scars, either before or after the regulation 
change in 2002, as discussed hereinbelow.  

A higher evaluation of 30 percent under Diagnostic Code 5270 
is warranted for evidence of ankylosis of the ankles in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2006).  However, there is no 
objective evidence of ankylosis on examination, as noted 
hereinabove.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." 38 C.F.R. § 4.40 (2006).  The Board 
acknowledges that the veteran exhibited additional functional 
loss due to ankle pain on VA examinations.  The Board notes, 
however, that a rating in excess of 20 percent based on 
DeLuca is inapplicable in this case because the veteran is 
receiving the maximum schedular evaluation for limitation of 
motion of the right ankle, absent evidence of ankylosis.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  In essence, the 
veteran is already being compensated for the additional 
functional loss.  The Board also notes that a separate rating 
for arthritis of the ankle is not for application because the 
right ankle disability is currently rated as 20 percent 
disabling based on painful limited motion.  In other words, 
the rating for the service-connected right ankle is 
predicated on limitation of motion, and as such, a separate 
rating for arthritis, which is also predicated on painful 
limited motion, would amount to compensating the veteran 
twice for the same manifestations.  The evaluation of the 
same disability or same manifestations under the various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).

Additionally, because the post-surgical scar has been 
established as part of the service-connected right ankle 
disability, the Board must address if the veteran is entitled 
to a separate rating based on the scar.  Under the anti- 
pyramiding provision of 38 C.F.R. § 4.14, the evaluation of 
the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  The Board finds that a 
rating of the scar itself would not violate the rule against 
pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, in this case the veteran's scar has been essentially 
asymptomatic, with no findings of tenderness.  The veteran 
has made no complaints that his scar is painful.  The 
clinical evidence of record is not consistent with a scar 
that is painful or unstable on examination.  The scar has 
been described as well healed.  Nor does it cover an area 
exceeding 6 square inches or 38 square centimeters.  It was 
most recently described as approximately 3 inches and J 
shaped, with no keloid formation.  Thus, a preponderance of 
the evidence is against a separate, compensable rating for 
the scar alone.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800- 7805 (pre and post August 30, 2002).

Thus, in sum, the Board finds that the criteria are met for 
the assignment of an initial 20 percent rating, but no higher 
for the service-connected right ankle disability with lateral 
synovial impingement, a lateral talar dome osteochondral 
lesion and surgical scars.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected right 
ankle disability as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.


ORDER

Service connection for Benign Prostatic Hypertrophy is 
granted.  

An increased rating for the service-connected residuals of a 
ganglion cyst removal from the right wrist is denied.  

An initial rating of 20 percent, but no higher, for the 
service-connected right ankle disability  with lateral 
synovial impingement, a lateral talar dome osteochondral 
lesion, and surgical scars, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


